DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 7-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (Pub. No.: US 2018/0136778, filed with applicant’s IDS).
Consider claim 1, 11, 12, 13, 15, 16, 18, 19, Choi discloses a touch display device (paragraph [0052], Fig. 1, panel 110 may include a display panel and a touch panel), comprising: 
a touch display panel having multiple data lines arranged therein (paragraph [0049], Fig. 1, a plurality of data lines (DL) connected to the data-driving circuit 120 and a plurality of gate lines (GL) connected to the gate-driving circuit 130), having multiple touch electrodes arranged therein (paragraph [0051], Fig. 1, a plurality of sensor electrodes), and having multiple touch lines, which are electrically connected to the multiple touch electrodes so as to correspond to the multiple touch electrodes, arranged therein (paragraph [0058] , Fig. 1, the plurality of sensor electrodes (SE) connected to the sensing lines (SL));
at least one driving integrated circuit, each of the at least one driving integrated circuit comprises a data driving circuit and a touch driving circuit (paragraph [0207], Fig. 22, the data-driving circuit 120 and the sensor-driving circuit 140 may be included in one integrated circuit 2210); and
at least one ground modulation circuit configured to apply a modulation signal to the primary ground or the secondary ground such that one ground voltage among a primary ground voltage of the primary ground and a secondary ground voltage of the secondary ground becomes a modulated ground voltage as compared with the remaining ground voltage (paragraphs [0182] and [0183], application method of a frequency or phase modulation to the sensor-driving signal),
wherein the data driving circuit is configured to drive the multiple data lines (paragraph [0049], Fig. 1, a plurality of data lines (DL) connected to the data-driving circuit 120), and the touch driving circuit is configured to drive at least one touch electrode among the multiple touch electrodes (paragraph [0058], Fig. 1, sensor-driving circuit 140 supplies sensor-driving signals to all or some of the plurality of sensor electrodes (SE)),
wherein the touch display panel is grounded to a secondary ground which is a ground different from the primary ground (paragraph [0186], Fig. 19, sensor-driving signal (VSE) may be linked with a first ground voltage (V1GND)) and the data signal (VDT) may be linked with a second ground voltage (V2GND)), and
wherein each of the at least one driving integrated circuit is grounded to the primary ground and the secondary ground (paragraph [0207], Fig. 22, integrated circuit 2210 may have two ground patterns separated from each other, and each ground pattern may be connected to the first ground voltage (V1GND) and to the second ground voltage (V2GND)).
Consider claim 2, Choi discloses wherein data voltages are supplied to the multiple data lines (paragraphs [0053] and [0078]) while a touch driving signal is supplied to the multiple touch electrodes (paragraph [0058]).
Choi discloses wherein data voltages are supplied to the multiple data lines (paragraphs [0053] and [0078]) while a touch driving signal is supplied to the multiple touch electrodes (paragraph [0058]).
Consider claim 3, Choi discloses wherein the at least one ground modulation circuit comprises a power source separation circuit configured to electrically separate the primary ground voltage from the secondary ground voltage (paragraph [0207]).
Consider claim 7, Choi discloses comprising a gate driving circuit configured to drive a multiple gate lines arranged in the touch display panel (paragraph [0055], Fig. 1, gate-driving circuit 130 sequentially supplies scan signals to the gate lines (GL)) and a display controller configured to control the data driving circuit and the gate driving circuit (paragraph [0212], Fig. 22, timing control circuit 2220 may transmit timing information (TMG, TMD, TMT, and TMP) including timing signals to the data-driving circuit 120, the gate-driving circuit 130),
wherein the display controller is grounded to the primary ground (paragraph [0214], Fig. 22, timing control circuit 2220 connected to first ground voltage (V1GND)).
Consider claim 8, Choi discloses where the data driving circuit is grounded to the secondary ground (paragraph [0203], Fig. 22, data-driving circuit 120 connected to second ground voltage (V2GND)), and further comprising a signal delivery circuit configured to deliver a signal between the data driving circuit and the display controller,
wherein the signal delivery circuit is included in one of the data driving circuit and the display controller, or is disposed between the data driving circuit and the display controller (paragraph [0204], Fig. 22, data-timing block 124 may transmit the timing signal to the data-driving block 122).
Consider claim 9,  Choi discloses where the gate driving circuit is grounded to the secondary ground (paragraph [0208], Fig. 22, gate-driving circuit 130 connected to second ground voltage (V2GND)), and further comprising a signal delivery circuit configured to deliver a signal between the gate driving circuit and the display controller,
wherein the signal delivery circuit is included in one of the gate driving circuit and the display controller, or is disposed between the gate driving circuit and the display controller (paragraph [0209], Fig. 22, gate-timing block 134 may transmit the timing signal to the gate-driving block 132).
Consider claim 10, Choi discloses a touch controller (paragraph [0206], Fig. 22, sensor-driving circuit 140) configured to sense whether there is a touch made by at least one of a finger and a pen, or a position of the touch on the basis of touch sensing data received from the touch driving circuit (paragraph [0066], finger or pen),
where the touch driving circuit is grounded to the secondary ground (paragraph [0186], Fig. 22, the second ground voltage generator (W2GND) may be linked with the sensor-driving voltage generator (WSE)), and the touch controller is grounded to a primary ground (paragraph [0206], Fig. 22, sensor-driving circuit 140 connected to first ground voltage (V1GND)), and further comprising a signal delivery circuit configured to deliver signal between the touch driving circuit and the touch controller,
wherein the signal delivery circuit is included in one of the touch driving circuit and the touch controller, or is disposed between the touch driving circuit and the touch controller (paragraph [0206], Fig. 22, the sensor-driving circuit 140 may supply the sensor-driving signal (VSE) to the sensor electrode (SE) through the sensing line (SL)).

Allowable Subject Matter
Claims 4-6, 14, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of reference fails to disclose all the limitations of each of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627